Emery, J.
These cases come before the law court upon report with a brief but comprehensive record from which all mere formal and irrelevant matters have been eliminated. By making up such a record, counsel have saved their clients expense and costs, and have presented the case more clearly, without in the least endangering any right. Such a course is commended.
The competent evidence leads us to believe the following to be the material facts. Mr. Moore, in the lifetime of his wife, purchased five shares in the Biddeford National Bank, which he paid for with his own money. The certificates, however, were at his request made out in the name of his wife. These certificates he kept in his own files in the bank vault, and he drew the dividends, receipting for them in his own name. It does not appear that his *457wife ever had the certificates or ever knew that the shares were in her name. After her death Mr. Moore surrendered the certificates to the bank and induced the bank officers to issue new certificates in his own name.
Also, in his wife’s lifetime, Mr. Moore deposited a sum of his own money in her name in the York County Savings Bank, taking out a deposit book in her name. Later he withdrew this deposit from that bank and deposited it in the Biddeford Savings Bank and again taking out a deposit book in her name. This book was kept at the bank, Mr. Moore being one of its officers. It does not appear that either deposit book was ever seen by Mrs. Moore, or that she ever knew of either deposit. Shortly after her death, Mr. Moore induced the bank to pay to him the entire deposit.
Mr. Moore did not make to either bank, or to his wife, any statement of his purpose in either of these transactions. So far as appears, he had the stock and money put in his wife’s name merely for his own convenience, or to become her property in case she should survive him, but otherwise to remain his property.
Mr. Moore, however, survived his wife some eight years. After his death, her heirs procured the appointment of the plaintiff as administrator upon her estate. The plaintiff thereupon brought a bill in equity against the National Bank to compel it to issue to him as such administrator certificates for the five shares of its stock. He also brought an action at law against the Savings Bank to recover the amount of the deposit standing in her name at her death.
We have no occasion to consider what would have been Mrs. Moore’s right in this property after the death of her husband had she survived him, for she did not survive him. Nor is it the question whether the transactions above recited operated to vest in Mrs. Moore in her lifetime the strict legal title to the property. That might be, and yet the actual beneficial ownership remain all the time in Mr. Moore. In such case she would simply have held that legal title in trust for him, and the court could compel her administrator to transfer it to the administrator of Mr. Moore’s estate. Gray v. Jordan, 87 Maine, 140. The only question is *458whether the actual, beneficial ownership was transferred to Mrs. Moore, for, if it was not, her administrator cannot maintain a suit against either bank for yielding up the property to the actual beneficial owner.
That such ownership was not transferred to Mrs. Moore must be apparent. There was no gift completed by delivery, nor was there any complete declaration of trust in her favor, — one or the other of which was essential to vest the property in her. Robinson v. Ring, 72 Maine, 140; Northrop v. Hale, 73 Maine, 66-71; Norway Savings Bank v. Merriam, 88 Maine, 146.
The plaintiff .urges that, as between husband and wife, it should be presumed that a gift was intended. That relationship is a circumstance, but not a controlling one. Even if a gift was intended, it was not perfected. Kennebec Savings Bank v. Fogg, 83 Maine, 374.

Bill in equity dismissed with costs.


Judgment for the defendant in the action at law.